— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because she was not available for employment.
The Unemployment Insurance Appeal Board’s only reason for reopening claimant’s case was to decide whether there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (79 Civ 5899). Upon determining that there were no substantial procedural violations, it adhered to its prior decision which found claimant ineligible to receive unemployment insurance benefits. Insofar as claimant fails to allege any procedural errors, the Board’s decision must be upheld. In any event, there is substantial evidence in the record to support the Board’s conclusion that claimant’s search for employment was hampered by her not having found a reliable babysitter and that she was therefore not available for employment (see, Matter of Goodman [Catherwood] 33 AD2d 855).
Mahoney, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.